UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2543



IN RE:   ROMEO E. SACKAR,

                                                               Debtor.

---------------------------

UNITED STATES TRUSTEE, Greenbelt 11,

                                                Plaintiff - Appellee,
           versus

MELDON S. HOLLIS, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, Senior District
Judge. (CA-04-1581-8-WMN; AP-03-1127)


Submitted:   March 24, 2005                  Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Meldon Stonewall Hollis, Jr., Appellant Pro Se.       John Lee
Daugherty, OFFICE OF THE UNITED STATES TRUSTEE, Greenbelt,
Maryland; Michele Marie Mansfield, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Meldon    Stonewall      Hollis,   Jr.,    appeals   the   district

court’s order affirming in part and dismissing in part his appeal

from the bankruptcy court’s order entering judgment in favor of the

United States Trustee.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See United States Trustee v. Hollis, Nos. CA-

04-1581-8-WMN; AP-03-1127 (D. Md. Nov. 17, 2004). We dispense with

oral   argument     because   the    facts    and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -